Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Mohamed Azeez on 1/12/21.

The application has been amended as follows:
(Currently Amended) A system for processing at least one of an audio or video input for non-scripted light modulation of at least one light-emitting peripheral device (LEPD), said system comprising:
 	the at least one LEPD in at least one of physical contact or free from at least one user and in communication with at least a first device (D1) playing programming;
	a processor;
	a memory element coupled to the processor;
a program executable by the processor to:	

convert the at least one scored event into at least one of an output command that triggers or controls a light-emitting effect of the at least one LEPD, whereby the LEPD is further at least one of a mouse, keyboard, headset, speaker, joystick, D1-coupled display, television monitor, tablet, smart phone, room light source, or home IoT (Internet-of-Things) hub, and whereby the DI is at least one of a gaming console, desktop, laptop, tablet, smartphone, playback device, television monitor, display, or home IoT hub.



3. 	(Previously Presented) The system of claim 1, wherein the processor further determines an audio score of the tagged event by capturing an audio buffer; calculating an Average Energy of the audio buffer, Immediate Energy of the audio buffer, Immediate Energy Delta of the audio buffer, and Immediate Energy Mean Deviation of the audio buffer; and calculating a coefficient related to changes in a frequency spectrum.

4.	(Previously Presented) The system of claim 1, wherein the processor further determines an event proximity score of the tagged event by determining a distance from any one a selected target zone comprising the event and a selected destination zone comprising or representing a user, 

5. 	(Previously Presented) The system of claim 1, wherein the processor determines a pixel color score of the tagged event by calculating an average hue score of the tagged event using pixel data in a screen buffer, a calculated average of color channels in the screen buffer, and a calculated average luminescence in the screen buffer.												
6. 	(Previously Presented) The system of claim 1, wherein the at least one D1 is coupled to a display screen for user viewing and said at least one D1 is in communication to the at least one LEPD in physical contact with the at least one user or free from the at least one user for at least one of triggering or controlling a light-emitting effect using a light source disposed on at least one of the LEPD.
7. 	(Previously Presented) The system of claim 6, wherein the at least one LEPD is a device for controlling operation of at least one of an original programming feed or 
8. 	(Previously Presented) The system of claim 1, wherein the at least one D1 and the at least one LEPD is the same device.
9.	(Previously Presented) The system of claim 1, wherein the at least one D1 is a display screen configured for wireless connectivity to a wide area network.  
 10. 	(Previously Presented) The system of claim 1, further comprising a plurality of LEPD’s in communication to the at least one D1.
11. 	(Previously Presented) The system of claim 10, further comprising a plurality of LEPD’s with at least one in physical contact with the at least one user and in communication to the at least one D1.
12. 	(Previously Presented) The system of claim 10, further comprising a plurality of LEPD’s with at least one free from the at least one user and in communication to the at least one D1.
13.	(Previously Presented) The system of claim 1, wherein the processor tags at least one event for scoring by at least one of, motion, shape, color or sound.

15. 	(Previously Presented) The system of claim 1, wherein the processor applies a scoring rule, wherein any of the tagged and scored event is a threshold-grade scored event, and said threshold-grade scored event is converted into a lighting command for triggering or controlling at least one of the LEPD.
16. 	(Previously Presented) The system of claim 1, further comprising at least one of a feed-forward or back-propagated neural network trained to trigger the light-emitting effect based on any one of, or combination of, a user profile, user history, stored data input, stored tagged event, stored coefficient value, stored event proximity score value, stored pixel color score value, stored pixel velocity score value, stored audio score value, or output command.
17. 	(Previously Presented) The system of claim 16, wherein at least one of the feed-forward or back-propagated neural network uses a series of externally captured buffers containing known audio-visual sources to aid in real-time recognition of the audio or video input by using a 
18.	(Previously Presented) The system of claim 1, wherein the at least one D1 is playing a programming feed comprising audio signals with a frequency imperceptible to a human ear (sub-audio), whereby the sub-audio signal triggers or controls the light-emitting effect from the at least one LEPD.
							
(Currently Amended) A system for processing at least one of an audio or video input for non-scripted light modulation of at least one light-emitting peripheral device (LEPD), said system comprising:
 	the at least one LEPD in at least one of physical contact or free from at least one user and in communication with at least a first device (D1) playing programming;
	a processor;
	a memory element coupled to the processor;
a program executable by the processor to:	
recognize at least one of the audio or the video input from the D1 and determine for at least one tagged event, at least one of 
command at least one of a trigger or control over a light-emitting effect of the at least one LEPD upon a threshold-grade score.

(Currently Amended) A method for processing at least one of an audio or video input for non-scripted light modulation of at least one light-emitting peripheral device (LEPD), said method comprising the steps of:
recognizing at least one of the audio or video input from at least one first device (D1) and determine for at least one tagged event, at least one of , 
commanding a trigger or control over a light-emitting effect of the at least one LEPD upon a threshold-grade score.


21. (Previously Presented) The method of claim 20, wherein the at least first device is at least one of a computing, gaming, streaming, television, or audio or video playback device playing an original programming feed and the at least one light-emitting peripheral device in physical contact with the at least one user is at least one of a light-emitting glove, thimble, vest, jacket, wearable, watch, mobile phone, 	tablet, joystick, toy, game controller, keyboard, mouse, interactive seat, head phones, eyewear, or head gear.

22.	(Previously Presented) The method of claim 20, wherein the at least first device is at least one of a computing, gaming, streaming, television, or audio or video playback device playing an original programming feed and the light-emitting peripheral device is free from the user and is at least one of a light-emitting haptic tower, heat lamp, fan, light fixture, light strip, light source, house alarm, or IoT hub.

24.	(New) The method of claim 20, wherein the processor tags the at least one event for scoring by at least one of, motion, shape, color or sound to command a trigger or control over a light-emitting effect of the at least one LEPD upon a threshold-grade score.

REASONS FOR ALLOWANCE
	Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18
Regarding claim 1, the prior art of record, Mortimer et al. (US 9092953) discloses a system to provide a remote haptic and vibratory feedback stimulus to the body of a participant that may be remote from an actuator for the generation of vortex rings, the system identifies the system activity state information in an associated virtual reality training or gaming software system. This activity state information contain details of the intended task as well as the context, a combat simulation task may include events such as nearby explosions, vehicle collisions, gun-fire or debris strikes. Events may be presented to the participant using existing visual and auditory displays and also communicated to external systems (using techniques well known in the art such as UDP, TCPIP, streaming and the like) such as a system 500 for providing a remote 
However, regarding claim 1, the combination of prior arts does not describe:
recognize at least one of the audio or video input from the D1 and determine for at least one tagged event, at least one of a pixel velocity score, or an audio score, wherein the pixel velocity score is derived from a calculated coefficient of a per-frame and per-range delta for at least one of a hue, color value, luminescence, or saturation for a captured screen buffer, or wherein the audio score is derived from a calculated coefficient related to changes in a frequency spectrum from a captured audio buffer; and convert the at least one scored event into at least one of an output command that triggers or controls a light-emitting effect of the at least one LEPD

Claim 19
Regarding claim 19, the prior art of record, Mortimer et al. (US 9092953) discloses a system to provide a remote haptic and vibratory feedback stimulus to the body of a participant that may be remote from an actuator for the generation of vortex rings, the system identifies the system activity state information in an associated virtual reality training or gaming software system. This activity state information contain details of the intended task as well as the context, a combat simulation task may include events such as nearby explosions, vehicle collisions, gun-fire or debris strikes. Events may be presented to the participant using existing visual and auditory displays and also communicated to external systems (using techniques well known in the art such as UDP, TCPIP, streaming and the like) such as a system 500 for providing a remote haptic and tactile feedback stimulus during a virtual reality task (Mortimer, see Fig. 6, col. 13 lines 24-65 and col. 21 lines 60-67). The prior art of record, Mason et al. (US 20190124745) discloses a system for controlling at least one luminaire to render illumination effects, as the video content is outputted in a space illuminated by the at least one luminaire, synchronously with the outputting of the video content--is generated as follows. Frame image data of the video content is processed to determine at least one colour palette of the frame image data. A sequence of illumination effects--to be rendered during the outputting of the video content and which is modifiable by a user--is displayed to the user. The displayed sequence conveys at least one illumination colour derived from the determined colour palette to be rendered in at least one of the illumination effects. The generated lighting script is for rendering the modified sequence of illumination effects (Mason, see Fig. 3A, 3B and their corresponding paragraphs). The prior art of record, Deligiannidis (US 20080153591) discloses a system implemented as a head mounted display configured to provide an immersive virtual environment and a teleportation device configured to provide navigation in the virtual environment; at least one feedback device configured to provide a user with information corresponding to movement of the teleportation device within the virtual environment. The system also includes a plurality of input devices configured to generate a plurality of input signals in response to inputs from the user and a computing device configured to receive the plurality of input signals and control the at least one feedback device and the system generates feedback using a fan device (Deligiannidis, see abstract and [0025]).
However, regarding claim 19, the combination of prior arts does not describe:
recognize at least one of the audio or the video input from the D1 and determine for at least one tagged event, at least one of a pixel velocity score, or an audio score, wherein the pixel velocity score is derived from a calculated coefficient of a per-frame and per-range delta for at least one of a hue, color value, luminescence, or saturation for a captured screen buffer, or wherein the audio score is derived from a calculated coefficient related to changes in a frequency spectrum from a captured audio buffer; and command at least one of a trigger or control over a light-emitting effect of the at least one LEPD upon a threshold-grade score

Claims 20-24
Regarding claim 20, the prior art of record, Mortimer et al. (US 9092953) discloses a method for operating a system to provide a remote haptic and vibratory feedback stimulus to the body of a participant that may be remote from an actuator for the generation of vortex rings, the system identifies the system activity state information in an associated virtual reality training or gaming software system. This activity state information contain details of the intended task as well as the context, a combat simulation task may include events such as nearby explosions, vehicle collisions, gun-fire or debris strikes. Events may be presented to the participant using existing visual and auditory displays and also communicated to external systems (using techniques well known in the art such as UDP, TCPIP, streaming and the like) such as a system 500 for providing a remote haptic and tactile feedback stimulus during a virtual reality task (Mortimer, see Fig. 6, col. 13 lines 24-65 and col. 21 lines 60-67). The prior art of record, Mason et al. (US 20190124745) discloses a method for operating a system for controlling at least one luminaire to render illumination effects, as the video content is outputted in a space illuminated by the at least one luminaire, synchronously with the outputting of the video content--is generated as follows. Frame image data of the video content is processed to determine at least one colour palette of the frame image data. A sequence of illumination effects--to be rendered during the outputting of the video content and which is modifiable by a user--is displayed to the user. The displayed sequence conveys at least one illumination colour derived from the determined colour palette to be rendered in at least one of the illumination effects. The generated lighting script is for rendering the modified sequence of illumination effects (Mason, see Fig. 3A, 3B and their corresponding paragraphs). The prior art of record, Deligiannidis (US 20080153591) discloses a method for operating a system implemented as a head mounted display configured to provide an immersive virtual environment and a teleportation device configured to provide navigation in the virtual environment; at least one feedback device configured to provide a user with information corresponding to movement of the teleportation device within the virtual environment. The system also includes a plurality of input devices configured to generate a plurality of input signals in response to inputs from the user and a computing device configured to receive the plurality of input signals and control the at least one feedback device and the system generates feedback using a fan device (Deligiannidis, see abstract and [0025]).
However, regarding claim 20, the combination of prior arts does not describe:
recognizing at least one of the audio or video input from at least one first device (D1) and determine for at least one tagged event, at least one of a pixel velocity score, or an audio score, wherein the pixel velocity score is derived from a calculated coefficient of a per-frame and per-range delta for at least one of a hue, color value, luminescence, or saturation for a captured screen buffer, or wherein the audio score is derived from a calculated coefficient related to changes in a frequency spectrum from a captured audio buffer; and commanding a trigger or control over a light-emitting effect of the at least one LEPD upon a threshold-grade score.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON LIN/
Primary Examiner, Art Unit 2117